                           Case 3:18-cv-01930-SI    Document 110      Filed 05/09/19   Page 1 of 4
  William X Nietche, et al
  c/o 4406 N Mississippi Avenue
, Portland Oregon [97217]
  503-287-6494 / 503-539-3784
                                      IN THE UNITED STATES DISTRICT COURT

                                           FOR THE DISTRICT OF OREGON

                                                   PORTLAND DIVISION




             William X Nietzche (solely as trustee for
             KRME International Trust), Et al.,                                 3:18-CV-01930-SI
                          Plaintiff(s).                                               Case No.

                                                                        MANDATORY JUDICIAL
                                                                        COGNIZANCE NOTICE
             v.




              FREEDOM HOME MORTGAGE CORPORATION
              (FHMC), Et al.,
                          Defendant(s).



                                   MANDATORY JUDICIAL COGNIZANCE NOTICE
                      On its own motion this Court of Record takes mandatory judicial cognizance and decrees
              as follows:

                   1. JUDICIAL COGNIZANCE. Judicial notice, or knowledge upon which a judge is bound
                      to act without having it proved in evidence. [Black's Law Dictionary, 5th Edition,
                      page 760.)

                   2. Federal Rules of Evidence Article IV Rule 408 (b) Exceptions. The court may admit this
                      evidence for another purpose, such as ... proving an effort to obstruct a criminal
                      investigation or prosecution.

                   3. SETTLEMENT OFFER FROM ATTORNEY BRENT N. WILKINS ACTING ON
                      BEHALF OF DEFENDANT RAIN CITY CAPITAL OF OREGON, LLC DATED
                      APRIL 11, 2019. (see "EXHIBIT YY" hereby attached to this Mandatory Judicial
                      Cognizance Notice and to Plaintiffs' First Amended Verified Complaint)




              //////Ill/

                                  MANDATORY JUDICIAL COGNIZANCE NOTICE - Page 1 of 2
       Case 3:18-cv-01930-SI      Document 110          Filed 05/09/19         Page 2 of 4




RESPECTFULLY DATED this _Oj_;____day of May, 2019.



                            et lfKi ey
                 In S o Proprio, In oper Persona,



                 ::i ~ / v i _ _
                 William X Nietzche, as trustee for KRME International Trust
                 In Solo Proprio, In Proper Persona,
                 Sui Heredes, Sui Juris [Pro se]




             MANDATORY JUDICIAL COGNIZANCE NOTICE - Page 2 of 2
r _. •••• ~-              ·,,.       - ...
                                               Case 3:18-cv-01930-SI
                                             -~----~. -
                                                                                           Document 110           Filed 05/09/19   Page 3 of 4
                                                                                                                                             EXHIBIT
                                                                                                                                             PAGE
                                                                                                                                                        Y-'t--  .
                                                                                                                                                       I f ..:"~i "
                                                                                                                                                                  ~
      .BRYA.NT                                                                                                                                             1

      VOVLl.iN
      8r JARVIS ·
        - .- · E~T• UU - ·- ·.
        ATTO/t N"E-\'~ /.T l:).Vt

! ..,              ~.,, -·~-- -.. .          . - ~ ..   .5

                                                                                                                                             April 11, 2019
ATT0Rl\EYS

John D. Sorhe
                                                             Via Mail & E-mail

r...1ark G. Reino-eke
                                                             William Kinney, Jr, et al
1-,!e!issa P. L:md;;
                                                             4406 N. Mississippi Avenue
Paul J. J3yior
                                                             Portland, Oregon 97217
Je~emy   r-,1.   Green                                       w. nietzchel /rbgmail. corn

                                                                                        FOR SETTLEMENT PURPOSES ONLY - FRE 408
Garret! Chroste;.:

Alan R. Da!e
                                                             RE: Oregon Federal District Court Case No. 3:18-CV1930-SI: Kinney Jr., Kinney, Nietzche,
                                                             et al v. Rain City Capital of Oregon, LLC, et al
Lindsay E. Gardner

Katie Ciason
                                                             Dear Mr. Kinney, Jr., Ms. Kinney, and Mr. Nietzche:
James .A.. rr:::se:r

Brem N. \Vi!klns                                             This office represents Rain City Capital of Oregon, LLC (RCC). RCC requested our office to
                                                             assist in defending its interests in the above-referenced litigation ("case"). RCC has
                                                             reviewed the Complaint, and RCC denies all of the claims against it. The claims against
                                                             RCC are· without merit and baseless. RCC is committed to vigorously defending its
                                                             interests in this case, and it will pursue any and all defenses, claims, and available relief.

                                                             Notwithstanding, RCC is willing to pay $2,500 to Plaintiffs in connection with Plaintiffs
                                                             dismissing RCC from the case with prejudice. Additionally, Plaintiffs will be required to
                                                             enter into a complete mutual release that will apply to Plaintiffs and RCC ("the parties")
                                                             (and the parties' subsidiaries, agents, fiduciaries, employees, officers, managers,
                                                             members, owners, advisors, affiliated entities, successors, guardians, conservators,
                                                             personal representatives, trustees, and assigns) and waives, releases, acquits, and forever
                                                             discharges the parties and their representatives for, from, and against any and all past,
                                                             present, or future claims, demands, charges,_ expenses, attorney fees, compensation of
                                                             any kind and nature, and any other amounts whatsoever, known or unknown, anticipated
                                                             or unanticipated, now existing or hereinafter arising, regarding this case or arising out of
                                                             or relating to this case.

                                                             The mutual release shall include additional standard terms, including but not limited to
                                                             non-disparagement, non-disclosure, no admittance of wrongdoing by RCC, Plaintiffs, and
                                                             their representatives, and confidentiality provisions. Our office will draft the release for
                                                             your review and signature.

                                                             This settlement offer is open to be accepted or rejected as a whole until Monday, April
                                                             15, 2019 at 5:00 pm. If accepted, Plaintiffs will immediately file any and all necessary
                                                             documents with the Court providing that the claims versus RCC have been resolved


                                                                                                                                         (17374001-010&1:>33;1}
                 ~··
             ,. ,__ ...          ,

 591 SW Mill View Way. Bend. OR 97702                              P 541.382.4331   i   F 5•11.389.3386   bljlawyers.com
            Case 3:18-cv-01930-SI        Document 110         Filed 05/09/19        Page 4 of 4

Letter to Plaintiffs - Page 2 of 2
For Settlement Purposes Only- FRE 408
                                                                                                EXHIBIT   \f'( .._.
In Re Kinney, Jr, et al v. RCC, et al
April 11, 2019
                                                                                                PAGE   ! .. f   A-·il
and that Plaintiffs will be dismissing RCC from the case with the prejudice. Once the settlement
agreement is executed, Plaintiffs will be required to file a limited judgment dismissing all claims against
RCC with prejudice. Be advised that by making this settlement offer, RCC is not making any form of
admission or agreeing to any argument, assertion, and/or claim made in the amended complaint. Nor is
RCC waiving, releasing, and/or relinquishing any rights, defenses, claims, and/or remedies available to
RCC, whether legal or equitable, all of which are expressly reserved.

Thank you for your time, and RCC looks forward to receiving your response.

Very truly yours,




Brent N. Wilkins
wilkins@blilawyers.com
        CC: Client




                                                                        {17374001-01061233;1}
